Title: 12th.
From: Adams, John Quincy
To: 


       Saturday evening. I was as usual, all the evening at my own lodgings: I spent my time in reading Gibbon’s roman history, 2d volume, and now at 12 at night, upon compulsion I am to say something for myself. And I know nothing better than to testify, that at Mr. Parsons’s office, I have lost a great part of this week, by conversing with him and with Townsend.
       Mr. Parsons is now gone to Boston, and I hope to god, I shall not go on in this way squandering week after week, till at the end of three years I shall go out of the office, as ignorant as I entered it. I cannot, must not be so negligent: all my hopes of going through the world in any other, than the most contemptible manner, depend upon my own exertions, and if I continue thus trifling away my time, I shall become an object of charity or at least of pity. God of Heaven! if those are the only terms upon which life can be granted to me, oh! take me from this world before, I curse the day of my birth—Or rather give me resolution to pursue my duty with diligence and application, that if my fellow creatures should neglect, and despise me, at least I may be conscious of not deserving their contempt.
      